On Application for Rehearing.
Breaux, J.
The attachment was dissolved at plaintiff’s costs; all the costs in the attachment are due by plaintiff.
In matter of the reconvention, the costs are taxed on the defendant Bloch.
The defendant pleaded his claim for damages in the suit at bar, to be decided in one judgment.
“ They are due to him in favor of whom the judgment has been rendered.” O. P. 157.
Had the defendant obtained a judgment for a larger amount than plaintiff, the latter would have had to pay costs.
The plaintiff having obtained a judgment for a larger amount, costs follow the judgment.
It is admitted by plaintiff and defendant, and it is of record, that the sum of four hundred and twenty-six dollars and thirty cents was paid by the defendant to the plaintiff on the 8th day of September, 1891, and to that amount the judgment rendered is entitled to credit as of that date paid, and this is made part of our original decree, and credit is duly given.
Rehearing refused.